
	

113 HR 235 : Veteran Emergency Medical Technician Support Act of 2013
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 235
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2013
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Public Health Service Act to
		  provide grants to States to streamline State requirements and procedures for
		  veterans with military emergency medical training to become civilian emergency
		  medical technicians.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran Emergency Medical Technician
			 Support Act of 2013.
		2.Assisting
			 veterans with military emergency medical training to meet requirements for
			 becoming civilian emergency medical technicians
			(a)In
			 generalPart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 314 the following:
				
					315.Assisting
				veterans with military emergency medical training to meet requirements for
				becoming civilian emergency medical technicians
						(a)ProgramThe
				Secretary shall establish a program consisting of awarding demonstration grants
				to States to streamline State requirements and procedures in order to assist
				veterans who completed military emergency medical technician training while
				serving in the Armed Forces of the United States to meet certification,
				licensure, and other requirements applicable to becoming an emergency medical
				technician in the State.
						(b)Use of
				fundsAmounts received as a demonstration grant under this
				section shall be used to prepare and implement a plan to streamline State
				requirements and procedures as described in subsection (a), including
				by—
							(1)determining the
				extent to which the requirements for the education, training, and skill level
				of emergency medical technicians in the State are equivalent to requirements
				for the education, training, and skill level of military emergency medical
				technicians; and
							(2)identifying
				methods, such as waivers, for military emergency medical technicians to forego
				or meet any such equivalent State requirements.
							(c)EligibilityTo
				be eligible for a grant under this section, a State shall demonstrate that the
				State has a shortage of emergency medical technicians.
						(d)ReportThe
				Secretary shall submit to the Congress an annual report on the program under
				this section.
						(e)FundingOf
				the amount authorized by section 751(j)(1) to be appropriated to carry out
				section 751 for fiscal year 2014, there is authorized to be appropriated to
				carry out this section $1,000,000 for the period of fiscal years 2014 through
				2018.
						.
			(b)Conforming
			 AmendmentSection 751(j)(1) of the Public Health Service Act
			 (42 U.S.C.
			 294a(j)(1)) is amended by striking There is authorized
			 to be appropriated and inserting Subject to section 315(e),
			 there is authorized to be appropriated.
			
	
		
			Passed the House of
			 Representatives February 12, 2013.
			Karen L. Haas,
			Clerk
		
	
